UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
FAT BRANDS INC., :
Plaintiff, :
: 19-CV-10497 (JMF)
-v- :
: ORDER
PPMT CAPITAL ADVISORS, LTD., et al., :
Defendants. :
xX

JESSE M. FURMAN, United States District Judge:

The parties’ recent letters, ECF Nos. 204-208, reference testimony given by Mr. Douglas
at a deposition conducted on May 13, 2021, and Plaintiff's letter dated May 21, 2021, stated,
“Twle have reviewed a rough copy of Douglas’s transcript” and “[w]e request permission to file
the relevant transcript pages when the transcript becomes available early next week,” ECF No.
206, at 2 n.2. To date, the Court has not received any transcript. No later than June 7, 2021,
Plaintiff shall file the complete transcript of Mr. Douglas’s deposition.

SO ORDERED. CO -
Dated: June 3, 2021
New York, New York SSE MLPURMAN
ited States District Judge
